Dykman, J.
—A motion was made at the general term in-December,, in Brooklyn, to appeal order of October 13, 1888, for the appointment of a receiver.
The terminal company has passed into the hands and under the control of new officers, who do not desire further litigation on that subject.
We have affirmed the order of October 13, 1888, at the present term of the court, and it is unnecessary for us now to dismiss the appeal.
We will, therefore, deny this motion to dismiss, without, costs.
Pratt, J., concurs; Barnard, P. J., not sitting.